This suit was instituted by the appellee to recover the balance due on a promissory note signed by J. H. Walker, *Page 1118 
J. C. Brewer, and R. E. Brewer. There is no controversy about the sum due. From a judgment in favor of the appellee, J. C. and R. E. Brewer alone appeal. They urge as a defense the fact that they were sureties for Walker, and that after the maturity of the note they notified the appellee to bring suit against the principal, and the failure of the appellee to bring that suit at the first or second term of court thereafter. They rely upon articles 6329 and 6330 of the Revised Civil Statutes. The testimony to support that defense is not sufficient to show a notice within the terms of the statute. We therefore conclude that the court did not err in giving a peremptory instruction in favor of the plaintiff in the suit.